Citation Nr: 0804191	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for PTSD, and if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a lumbosacral 
spine disorder, and if so, whether service connection is 
warranted.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance of another person or at 
the housebound rate.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The claims for service connection for PTSD and for a 
lumbosacral spine disorder on the merits, and the claims for 
service connection for bilateral hearing loss disability and 
tinnitus, and the claim for special monthly pension based 
upon the need for regular aid and attendance of another 
person or at the housebound rate, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue of special monthly pension based upon the need for 
regular aid and attendance of another person or at the 
housebound rate is being remanded pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in April 1994, 
and that decision became final in the absence of timely 
appeal.

2.  Since that decision, evidence which is not cumulative or 
redundant of evidence of record at the time of the last prior 
denial and raising a reasonable possibility of substantiating 
the claim has been received.  

3.  A request to reopen a claim of entitlement to service 
connection for a back disorder was denied in May 2001 and 
became final in May 2002.  

4.  Additional service medical records obtained since that 
decision are new and material to reopen the claim.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
prior final decision denying service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  As new and material evidence has been received since the 
prior final decision denying service connection for a 
lumbosacral spine disorder, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO denied service connection for PTSD in April 1994.  The 
veteran was notified of that decision and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In order to reopen, 
new and material evidence must be received.  38 U.S.C.A. § 
5108 (West 2002).  While the RO has concluded that new and 
material evidence has been received, the Board must 
independently determine whether this is so.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995) (held that pursuant to 38 
U.S.C.A. §§ 5108 and 7104(b), Board has a legal duty to 
consider the new and material issue regardless of the RO's 
actions. 

Applicable 38 C.F.R. § 3.156 (2007) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

1.  Whether new and material evidence has been received to 
reopen claim for service connection for PTSD

At the time of the April 1994 decision, no service stressors 
were shown and PTSD had not been diagnosed.  The RO denied 
the claim because PTSD was not shown, and because the veteran 
had not related that he had experienced any event that was 
outside of the range of usual human experience in a wartime 
zone.  Furthermore, the veteran had not furnished any 
verifiable stressor that could be verified by the U.S. Army 
and Joint Services Environmental Support Group [now the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)], and there was no bona fide diagnosis of PTSD.  

Since that time, new and material evidence has been received.  
In November 2003, PTSD was diagnosed, and in August 2004, the 
veteran reported in-service stressors, some of which appear 
capable of verification by the USASCRUR.  Accordingly, the 
claim is reopened.  However, further development is required 
before the claim may be adjudicated.

2.  Whether new and material evidence has been received to 
reopen claim for service connection for a lumbosacral 
disorder

The RO determined that additional service medical records 
obtained since the prior denial of service connection were 
new and material to reopen the claim.  The Board agrees.  
38 C.F.R. § 3.156(c).  

Given the veteran's additional contention that he incurred 
lumbar pain in a combat situation, and combat stressors 
verification is addressed in the Remand, it would be 
prejudicial to complete adjudication of this claim at this 
time.  Further development is discussed in the Remand, below.


ORDER

The claim for service connection for PTSD is reopened; the 
claim is granted to this extent only.

The claim for service connection of a lumbar spine disorder 
is reopened; the claim is granted to this extent only.


REMAND

The veteran indicated, in an August 2004 statement, that in 
about January 1969, while he was running a convoy to DaNang 
for the motor pool to deliver small arms and munitions to 
DaNang, the convoy was hit by mortar fire, and the truck that 
was about 100 meters behind him was blown up.  His service 
personnel records show that he was a Wheel Veh Mech (63B20) 
with the 219th Avn. Co. in Vietnam at that time.  The veteran 
also stated, in his August 2004 contentions, that the base 
was attacked every night while he was stationed at Pleiku.  
He has also stated that, when he arrived in Vietnam, the 
helicopter he was in, arriving at Ben Hua, was under attack 
by enemy fire, with bullets hitting them and everyone yelling 
and screaming.  If any of these stressors are verified, a VA 
psychiatric examination should be conducted as directed 
below.  

The veteran's service personnel records show that his 
military occupational specialty was as a "Wheel Veh Mech" 
and "Wrecker Op" while in Vietnam.  The veteran told a VA 
provider in February 2004 that he had significant noise 
exposure in Vietnam.  The examiner did not discuss the 
veteran's post-service noise exposure as a concrete worker 
and laborer.  A VA examination report which discusses all 
noise exposure should be requested.  

The RO denied special monthly pension based upon the need for 
regular aid and attendance of another person or at the 
housebound rate in August 2005.  In September 2005, the 
veteran filed a notice of disagreement with that 
determination.  The RO has not issued a statement of the 
case.  Accordingly, remand for the issuance of a statement of 
the case on this issue is required, per Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's current VA 
clinical records since August 2005.  

Afford the veteran an opportunity to 
identify or submit any non-VA clinical 
records that might assist him to 
substantiate a claim, especially 
evidence of complaints or diagnosis of 
a back disorder, hearing loss, or 
tinnitus proximate to his service 
discharge.  

2.  Summarize the veteran's accounts of 
stressors, and submit the original 
stressor statements, with the summary, 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) 
(formerly, the U.S. Armed Services 
Center for Unit Records Research 
(CURR)) to verify the veteran's 
stressors, to include unit records 
which might show whether individuals in 
the veteran's MOS might have been in a 
convoy, and whether the base at Pleiku 
came under attack by enemy fire while 
the veteran was there.  Any information 
that might corroborate the veteran's 
alleged in-service stressors should be 
requested.

3.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a VA 
examination by a psychiatrist.

Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the veteran's claims 
folder for review.  The diagnosis 
should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests are 
to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Also after attempts to verify the 
veteran's stressors have been made, 
schedule the veteran for a VA 
examination for hearing loss and 
tinnitus.  Prior to conducting the 
examination, the examiner should be 
given a copy of this remand and the 
veteran's claims folder for review.  
The examiner should discuss the 
veteran's in service and post-service 
noise exposure history.  All necessary 
special studies or tests are to be 
accomplished.

The examiner must express an opinion as 
to whether any of the veteran's current 
hearing loss or tinnitus is at least as 
likely as not (a probability of at 
least 50 percent) related to noise 
exposure in service - that is, related 
to his duties as a Wheel Veh Mech 
(63B20) or Wrecker Op (63F20), or noise 
exposure related to a verified 
stressor.  The examiner should provide 
a comprehensive report including a 
complete rationale for each conclusion 
reached.

5.  Afford the veteran VA examination 
as necessary to determine the etiology 
and onset of each current back 
disorder.  Prior to conducting the 
examination, the examiner should be 
given a copy of this remand and the 
veteran's claims folder for review.  A 
diagnosis should be assigned for each 
lumbar spine disorder found on 
examination.  

The examiner should be asked to express 
an opinion as to whether the veteran 
has a current back disorder which was 
incurred in or as a result of his 
military service, or which has been 
chronic and continuous since such 
service.  The examiner must provide a 
comprehensive report including complete 
rationale for each conclusion reached.

6.  Thereafter, again consider the 
veteran's claims in light of all 
additional evidence added to the record 
since the July 2005 statement of the 
case.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

7.  Issue the veteran a statement of the 
case on the matter of entitlement to 
special monthly pension based upon the 
need for regular aid and attendance of 
another person or at the housebound rate.  
If the veteran timely perfects an appeal 
of this decision, this matter should be 
returned to the Board for further 
consideration, in accordance with 
appropriate appellate procedures

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


